

115 HRES 968 IH: Providing for consideration of the bill (H.R. 1902) to protect our Social Security system and improve benefits for current and future generations.
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 968IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Larson of Connecticut (for himself, Ms. Speier, Mr. Courtney, Ms. DeLauro, Mr. Carbajal, Ms. Lofgren, Mr. Sires, Mr. Michael F. Doyle of Pennsylvania, Mr. Lamb, Mr. Capuano, Mr. Pascrell, Ms. Sánchez, Mr. Ruiz, Mr. Soto, Mr. Perlmutter, Mr. Kildee, Mr. Yarmuth, Mr. Clyburn, Mr. Vargas, Mr. Higgins of New York, Mr. Cartwright, Ms. Gabbard, Mr. David Scott of Georgia, Mr. Evans, Mr. Jeffries, Mr. Raskin, Mr. Pocan, Mr. Blumenauer, Mr. Huffman, Ms. Castor of Florida, Mr. Beyer, Mr. Tonko, Mr. Ben Ray Luján of New Mexico, Ms. Matsui, Mr. Thompson of California, Mr. DeSaulnier, Mr. McNerney, Ms. Velázquez, Mr. Espaillat, Mr. Ted Lieu of California, Mr. Gomez, Mrs. Napolitano, Mr. Vela, Mr. Bera, Mr. Price of North Carolina, Mr. Panetta, Mr. Norcross, Mr. Lawson of Florida, Mr. Cárdenas, Ms. Michelle Lujan Grisham of New Mexico, Mr. Aguilar, Mr. Grijalva, Mr. Carson of Indiana, Mr. Brady of Pennsylvania, Ms. Esty of Connecticut, and Ms. Eshoo) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the bill (H.R. 1902) to protect our Social Security system and
			 improve benefits for current and future generations.
	
 That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1902) to protect our Social Security system and improve benefits for current and future generations. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by Mr. Larson of Connecticut and an opponent; and (2) one motion to recommit.
		